Wait, J.
This cause is before us upon the plaintiff’s appeals from an interlocutory decree which overruled her thirty-two exceptions to a master’s report and confirmed the report, and from a final decree which does not grant her all that she wants.
The exceptions were dealt with properly. There was no report of the evidence before the master. It is elementary *94that in such a case no exception will be sustained to the master’s findings of fact. Henderson v. Foster, 182 Mass. 447. Nearly all the exceptions relate to such findings, and present no question, either of law or fact, with which this court will deal. The remaining exceptions relate to the exclusion of evidence offered by the plaintiff. They, too, were properly overruled; for had all the evidence been admitted it was immaterial and could not have affected the result.
The plaintiff’s real trouble is that to acquire title to another’s land by adverse possession, one must have held it full twenty years, and not nineteen years and some months.
We see no reason to disturb the master’s findings that the boundary fine between lots 10 and 11 on the plan by which they were conveyed in 1902 and 1903, ran in the place he determined; and that the plaintiff has occupied adversely, continuously, openly, and under claim of right for full twenty years that portion only of lot 11 to which the final decree establishes that she now has title.
The interlocutory decree is affirmed. The final decree is affirmed, with costs.

So ordered.